DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the fluid transfer device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim may have been meant to recite –the fluid delivery device—as is introduced in claim 16. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-10, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botich et al. (US 5,188,599).
With regard to claim 1, Botich discloses A syringe device (Fig. 4-5), comprising: a barrel member (55) comprising a radial inwardly extending retention member (88); and a plunger member (59/73) disposed at least partly within the barrel member, wherein the plunger member comprises a detent (85) configured to restrict proximal displacement of the plunger member when exposed to a backpressure within the barrel member (Col 9, lines51-60), wherein the retention member (88) comprises a continuous ring and wherein the rentention member comprises a distal face (the face facing the needle end of the syringe) and a proximal face (face facing outside of the syringe barrel towards the plunger thumb pad 83).
With regard to claim 3, Botich discloses wherein the detent (85) engages the distal face (as shown in Fig. 5, 85 engages with a distal face of the retention member to prevent proximal movement of the plunger rod) to restrict proximal displacement of the plunger member (Col 9, lines 51-60).
With regard to claim 4, Botich discloses wherein the plunger member is retained in a distal position when the detent engages with the distal face (see Fig. 5).
With regard to claim 5, Botich discloses a volume of the barrel member distal to the plunger member is approximately zero when the plunger member is retained in the distal position (Fig. 5, the plunger is locked by detents at end of injection when the plunger has moved to the distal end of the syringe barrel). 
With regard to claim 6, Botich discloses discloses wherein an outer diameter of the detent (85) is larger than an inner diameter of the retention member (88, see Fig. 4).
With regard to claim 7, Botich discloses wherein a distally directed force on the plunger member to overcome the first engagement force between the detent and a proximal portion of the retention member is approximately equivalent to a proximally directed force on the plunger member to overcome a second engagement force between the detent and a distal portion of the retention member (the use of the term approximately implies the forces do not need to be exactly the same, an increased force is required both by pushing the detent 85 past the retention member 88 and when the plunger is retracted back past the detent member).
With regard to claim 9, Botich discloses wherein the plunger member (59/75) further comprises a plunger shaft (at 73), wherein a diameter of the detent (85) is greater than a diameter of the plunger shaft (see Fig. 4). 
With regard to claim 10, Botich discloses wherein the detent (85) provides an audible and/or tactile feedback signal to a user when engaging with and/or disengaging with the retention member (88)(because the detents 85 are large than the retention member ring, when the detents move past 88 there would necessarily be a tactile feedback and increased pressure is needed to push the plunger distally past the detents 85). 
With regard to claim 16, Botich discloses a fluid transfer system, comprising: a syringe device (Fig. 4-6), comprising: a barrel member (55), comprising a retention member (88), wherein the retention member comprises a continuous ring (see Fig. 4-6, element 88) and wherein the retention member comprises a distal face (facing the needle end) and a proximal face (facing the plunger thumbpad 77); and a plunger member (59/75), comprising a detent (85); and a fluid delivery device (9) in fluid communication with the syringe device. 
With regard to claim 17, Botich discloses wherein the detent is configured to engage with the retention member (see Fig. 5) to retain the plunger member in a distal position within the barrel member (Col 9, lines51-60). 
With regard to claim 18, Botich discloses wherein a fluid is dispelled from the barrel member through the fluid transfer device (Col 4, lines 63-Col 5, lines 7). 
With regard to claim 19, Botich discloses a volume of the barrel member distal to the plunger member is approximately zero when the plunger member is retained in the distal position (Fig. 5, the plunger is locked by detents at end of injection when the plunger has moved to the distal end of the syringe barrel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 11-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botich et al. (US 5,188,599) in view of Wayman et al. (US 2011/0282279 A1).
With regard to claim 8, Botich discloses the claimed invention except for a distal force being greater than the proximal force. 
Wayman teaches wherein a distally directed force on the plunger member to overcome a first engagement force between the detent and a proximal portion of the retention member is greater than a proximally directed force on the plunger member to overcome a second engagement force between the detent and a distal portion of the retention member (due to the tapered/angled nature of the detent 34, it would require less force to move the plunger distally against a proximal force than it would be move the plunger proximally against a distal force. While, Wayman teaches that the detent prevents proximal movement of the plunger, the materials are not unbreakable and there would be a force that could be used to overcome the distal directed force and this force would be much greater than the proximal force acting on the plunger when it moves in a distal direction).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Botich to have an angled retention member such that the force to overcome the distal direction is greater than the proximal force as taught by Wayman for the purpose of preventing removal of the plunger/reuse after fully dispensing a dose ([0038]). 
With regard to claim 11, Botich discloses a method of transferring a fluid from a syringe device comprising: obtaining a syringe device (Fig. 4-6) comprising: a barrel member (55) comprising a retention member (88), wherein the retention member comprises a continuous ring (see Fig. 4-6) and wherein the retention member comprises a distal face (the one facing the needle end) and a proximal face (the face facing the plunger thumb pad 77); and a plunger member (59/75) disposed at least partly within the barrel member, wherein the plunger member comprises a detent (85); distally displacing the plunger member to eject the fluid from the barrel member (see between Fig. 4 and 5) and engaging the detent with the retention member (Fig. 5), wherein the plunger member is retained in a distal position when the detent engages the retention member (Col 9, lines 51-60). 
However, Botich does not teach proximally displacing the plunger member to fill the barrel member with a fluid. 
Wayman teaches proximally displacing the plunger member to fill the barrel member with a fluid ([0047], [0048].
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Botich to proximally move the plunger to fill the barrel as taught by Wayman for the purpose of filling a syringe before use ([0047], [0048]). 
With regard to claim 12, Botich discloses a volume of the barrel member distal to the plunger member is approximately zero when the plunger member is retained in the distal position (Fig. 5, the plunger is locked by detents at end of injection when the plunger has moved to the distal end of the syringe barrel).
With regard to claim 13, Botich discloses wherein proximally displacing the plunger member comprises engaging the detent with the retention member (see Fig. 5). 
With regard to claim 14, Botich discloses further comprising retaining the plunger member in the distal position when the plunger member is exposed to a backpressure (Col 9, lines 51-60). 
With regard to claim 15, Botich discloses further comprising detecting an audible and/or tactile feedback when the detent engages the retention member (because the detents 85 are large than the retention member ring, when the detents move past 88 there would necessarily be a tactile feedback and increased pressure is needed to push the plunger distally past the detents 85).
With regard to claim 20, Botich discloses the claimed invention except for a luer fitting. 
Wayman teaches wherein the fluid delivery device comprises a female Luer fitting configured to couple with a male Luer fitting of the syringe device ([0037]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Botich to include a luer fitting as taught by Wayman because luer fittings are well known in the art for syringes and would allow for a standard needle to be attached or removed as needed ([0037]). 
With regard to claim 21, Botich discloses the claimed invention except for the slope of the distal face ranging from 5 to 45 degrees. 
Wayman teaches an angled retention member (26) that has a slope of the distal face ranging from 5 to 45 degrees (as shown in the figure, the retention member appears to be angled at about 45 degrees. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Botich to modify the angle at which the distal slope is arranged as taught by Wayman for retaining the plunger is a distal position after use ([0038]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783